Notice of Allowability
Applicant’s amendments have been considered. As claims 6-10 have been cancelled, the present rejection under 35 USC § 102 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest

    PNG
    media_image1.png
    176
    627
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723